       Case 2:15-cr-00232-JAM Document 52 Filed 09/21/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                               )         Case №: 2:15-cr-00232 JAM
     UNITED STATES OF AMERICA,                   )
 9                                               )                     ORDER
     Plaintiff,                                  )                APPOINTING COUNSEL
10                                               )
     vs.                                         )
11                                               )
     RAVINDER SINGH,                             )
12                                               )
     Defendant.                                  )
13
            The above named defendant has satisfied this Court that he/she is financially unable to
14
15   obtain counsel and wishes counsel be appointed to represent him/her for a petition to violate his

16   supervised release. Ms. Babineau needs to work on the case even though there is no federal court
17   date yet. Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18
18
     U.S.C. § 3006A,
19
            IT IS HEREBY ORDERED Kelly Babineau is appointed to represent the above
20
     defendant in this case effective nunc pro tunc to September 10, 2020.
21
22          This appointment shall remain in effect until further order of this court.

23   DATED: 9/18/2020
                                                     /s/ John A. Mendez___________________
24                                                   United States District Court Judge

25
26
27
28


     ORDER APPOINTING COUNSEL                          1
